UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 19, 2014 (Date of earliest event reported) ImmuCell Corporation (Exact name of registrant as specified in its charter) DE (State or other jurisdiction of incorporation) 001-12934 (Commission File Number) 01-0382980 (IRS Employer Identification Number) 56 Evergreen Drive Portland, Maine (Address of principal executive offices) (Zip Code) 207-878-2770 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 – Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics On March 19, 2014, the Company’s Board of Directors approved several revisions and improvements to its Code of Business Conduct and Ethics. These changes principally clarify and update the sections entitled, “Relationship with Clients, Suppliers, Prospective Business Associates and Government Officials” and “Privacy and Confidentiality” as well as make several administrative amendments. It is company policy to review this policy periodically and file it with the SEC approximately every five years. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 20, 2014 IMMUCELL CORPORATION By: /s/Michael F Brigham Michael F. Brigham President and CEO Exhibit Index Exhibit No. Description EX-14 Code of Business Conduct and Ethics for ImmuCell Corporation
